                                   Case 1:21-cv-05690-LGS Document 1-1 Filed 06/30/21 Page 1 of 5
                                                         Exhibit A to the Complaint
Location: New York, NY                                                                              IP Address: 98.7.227.222
Total Works Infringed: 44                                                                           ISP: Spectrum
 Work     Hashes                                                                UTC          Site          Published     Registered   Registration
 1        Info Hash:                                                            06/15/2020   Tushy         06/14/2020    06/25/2020   PA0002255507
          05FC443BCCF844BDAE6F0A203C802D0DC75EA9FC                              00:50:45
          File Hash:
          250D667E055961E011A284E44247C15471F732169215852A4AF8523CBD803486
 2        Info Hash:                                                            02/04/2021   Tushy         01/03/2021    02/02/2021   PA0002280504
          945AAF0C9C854D5B60F5EE8F1622E338EBA981D8                              07:30:53
          File Hash:
          5AC68692228A3B2A3A25488CDD65D6450EB76077068E4307478F33FA90A1C6F3
 3        Info Hash:                                                            01/31/2021   Vixen         12/18/2020    01/04/2021   PA0002277038
          84D00D2726680643D60942151C2D530ABE7720AD                              09:12:38
          File Hash:
          9506CE614E169AFBCA26B6AFDE1E3395C493CDF7D5E469136138FD1925DD21B0
 4        Info Hash:                                                            01/26/2021   Vixen         01/08/2021    02/02/2021   PA0002280513
          F2FDB63F71CEAC78908689947A30E091D5A496A9                              19:32:30
          File Hash:
          95E75F62DED2FEE643032A4D83B87C151C656BD3D6733F8115A20AC9E7E7C3E2
 5        Info Hash:                                                            01/26/2021   Vixen         12/25/2020    02/02/2021   PA0002280511
          A04B5C9F2FFE2F38ED44CA4CCAECAD08E7A3EEB4                              02:29:15
          File Hash:
          A3077F8A98F8340FA6D9F1FFEA26C6D35D19C79F7223BF99DAF69FAD4BAAD72A
 6        Info Hash:                                                            01/12/2021   Blacked       11/14/2020    11/30/2020   PA0002266362
          36FD6749FE3D3133128EF029EBB265F3A1E4FF00                              04:56:38
          File Hash:
          B5A87122E0781EC7708AE5554185460497AAB213DCB856A35968E05460B15041
 7        Info Hash:                                                            01/12/2021   Blacked       11/16/2020    11/30/2020   PA0002266360
          554DA433BBD1A74722AB96183F051B973587EC4D                              04:53:56     Raw
          File Hash:
          C6887594D6BB4782DF65AF67A0D9227C86FB098054E59E9CD8FF5C2FA12951E1
 8        Info Hash:                                                            12/27/2020   Blacked       10/26/2020    11/18/2020   PA0002272624
          00BA70A078F13AE839958FBA18AC5BB33B1704EE                              18:04:35     Raw
          File Hash:
          B67B8E039D337933CA821EF10D89DB0D8FC6EBE0618BF96BACDD7B0DC1360E49
                                Case 1:21-cv-05690-LGS Document 1-1 Filed 06/30/21 Page 2 of 5

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         12/26/2020   Tushy     12/20/2020   01/05/2021   PA0002269960
       988F927F90E134982B8CD3978EF27BA55E205C53                           18:07:36
       File Hash:
       C607FD8C292C7B36EDD3B9909EA0E140BD496CC2BB18EF39A85D525A249E99D5
10     Info Hash:                                                         12/23/2020   Blacked   10/19/2020   11/05/2020   PA0002263389
       846CCA7D98DA5CADD7D4E415EBA6B2204447AC63                           09:56:47     Raw
       File Hash:
       24E9CEB0B54A1177FC97999A606CB7847BBB97C2DD69EEFA787D67023FAD43B2
11     Info Hash:                                                         12/10/2020   Tushy     12/06/2020   12/28/2020   PA0002269080
       8EE76A64B8F78296D8BA6D3C77273B99EC1B5081                           15:54:45
       File Hash:
       80798E7C3C20BA507A00B6BF10247DB476510EFD3FA7C31B1D420B617065C577
12     Info Hash:                                                         12/10/2020   Blacked   12/07/2020   12/28/2020   PA0002269082
       957F8326029DE1CDC0FBEFE8DFFF74ED3D9A5608                           13:23:54     Raw
       File Hash:
       DFB38683B126E2B174C9E84454E19727BAACB4FBD834B8F33BB930EEC44D0706
13     Info Hash:                                                         09/27/2020   Blacked   09/26/2020   10/22/2020   PA0002261801
       09D65CC86F342595894E6E1AAC1BE37224B9F637                           22:19:17
       File Hash:
       2A8F20D68655A1CAE08353247050546D2AB13AADF18DFAE66DE218D7F169C6DB
14     Info Hash:                                                         08/04/2020   Blacked   08/03/2020   08/31/2020   PA0002265631
       BE4B46F6A8ABD1186B038D994500B6EB1DD7EF7E                           00:14:27     Raw
       File Hash:
       684FE6046532A3C8C95795967C62F4D68F1C62AEDF616E01E2DBE8BBCDB23C91
15     Info Hash:                                                         08/02/2020   Blacked   08/01/2020   08/11/2020   PA0002252255
       FECD3CCD086C37EEB48BFFBDD535FAE85BC0FA92                           12:31:45
       File Hash:
       34E9362340A0525EE9FD2683F4C942C7C028193AA5AC968E9D2DF80AA8B7273E
16     Info Hash:                                                         07/30/2020   Blacked   06/27/2020   07/17/2020   PA0002248593
       A9B652891F923FA4B1F6090BABF9E9299A23C6A4                           07:23:17
       File Hash:
       948398B9693BBBF102BD10D0BCEA42798BB70A3DDCAC20A0A1F9F8252076F9B2
17     Info Hash:                                                         07/20/2020   Vixen     07/17/2020   08/11/2020   PA0002252259
       C422B5A51FDCCA3AF8EE933ACC0B4E7648B6A4BA                           05:54:59
       File Hash:
       CA496CE59F2203BD26ADBC196B8C3764225AFB30AD840E8F38CE84B92DDE8F83
                                Case 1:21-cv-05690-LGS Document 1-1 Filed 06/30/21 Page 3 of 5

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         07/06/2020   Tushy     07/05/2020   07/20/2020   PA0002248967
       97BB06A5FAE902A8493E12B8BD16CC02E8097CD2                           11:56:38
       File Hash:
       B7DDBD032732E32A3E0F430C80D430476C336107C9BC2E7E39BF104EAACA6E6B
19     Info Hash:                                                         06/26/2020   Vixen     06/26/2020   08/03/2020   PA0002259094
       6FB81CC4C0C7CECB8DC45456A5C85A4D6F373423                           23:21:28
       File Hash:
       414F701157141B3655F9320B49B931C781F5CE976B3CC83063EC291ED5B584A9
20     Info Hash:                                                         05/10/2020   Tushy     05/10/2020   06/16/2020   PA0002253266
       ADC6F231FE7F58D641F65B08DBBDE1CB5B7D01E6                           20:18:21
       File Hash:
       4583AC60B0A8B993DBD98607FB2A64A7BFB9776A97E1D9408D63A98763FF2732
21     Info Hash:                                                         05/09/2020   Blacked   05/09/2020   06/08/2020   PA0002243649
       24A64BE5C3820F898A670007F7B072A805BD9DDF                           20:31:05
       File Hash:
       2660E35C524E89782B4DF17995C883976A29E7EA796614E16437CBF8AEFB02B0
22     Info Hash:                                                         05/05/2020   Blacked   05/04/2020   05/19/2020   PA0002241475
       BD46BCA2E91B2EB9645EF46BC37BB0D84F70F5CC                           00:59:41     Raw
       File Hash:
       3D8FC25742F2CCB8C7A72683B3BB552213CACC15AC759F2E24DCF78105AF6E7B
23     Info Hash:                                                         04/24/2020   Vixen     04/17/2020   04/22/2020   PA0002237694
       27CA105685DB67F2C5057E668CD3B938AD095579                           18:24:24
       File Hash:
       89BDA1E7C19EBA8FDBDB4F7A6994AFA3C1D21B7B5EE8CD09769CB02862D66E7F
24     Info Hash:                                                         04/19/2020   Blacked   04/18/2020   05/19/2020   PA0002241472
       1EB9F1FD518011DA81313D9C95C13D2DAF986DEA                           00:10:41
       File Hash:
       BE0714950BAE66935380D8A295E3561971B9A96907AC462560C210D5E728F711
25     Info Hash:                                                         04/05/2020   Tushy     04/05/2020   04/17/2020   PA0002237308
       AD65921C97F1212835244327AA77C1045054B59E                           20:49:38
       File Hash:
       80DE55C53680A41C4EAC7A40BA17581086899EC79B9D48D6F887537A61B43E63
26     Info Hash:                                                         04/04/2020   Blacked   12/28/2019   01/27/2020   PA0002223954
       86B1C8A7FDEE618CD10DE947ED507CA54BC4F149                           06:58:18     Raw
       File Hash:
       532699269D5BDEA165CC77048507F0256DA013FE36322A4CA4AFA99743D7692A
                                Case 1:21-cv-05690-LGS Document 1-1 Filed 06/30/21 Page 4 of 5

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         02/14/2020   Blacked   02/14/2020   03/18/2020   PA0002241448
       8FFA898B2223F0A11776B90689F0C8CE0ABF0DAB                           19:33:03
       File Hash:
       1C9DC840D9E042EFF6A3BEDAC8D901D63DF6BDCCA4A91E0D5C7CF2280CA0D3BB
28     Info Hash:                                                         02/14/2020   Blacked   02/13/2020   03/18/2020   PA0002241447
       51185C8E96E19B9F1E7F47647B98DF3434B759E7                           08:58:26     Raw
       File Hash:
       6B098BF2E80EEDDB400147CC15800C70F6D28144076E1A4FA10FB91BEB977CCE
29     Info Hash:                                                         01/28/2020   Blacked   01/27/2020   03/15/2020   PA0002240550
       B2A0ED65FF4957BEEE2640BEB71398509EC2B4A7                           05:44:18     Raw
       File Hash:
       4D5114E4D11A3B7FB2957BAC4D247344E80E60BE4EC77AE7D0A77CBDF33A59E2
30     Info Hash:                                                         01/25/2020   Vixen     01/24/2020   03/15/2020   PA0002240434
       3AFA5D1A4DDDF15739192F86AD64E4711A2F7A32                           00:29:52
       File Hash:
       AA1312A9C012D8F7A0E54B5B2003A8B4E45675E08691880B56BA0028918B8DE3
31     Info Hash:                                                         01/20/2020   Vixen     01/19/2020   02/20/2020   PA0002237691
       3ACBE993E8EE7F5AFD152A2C63B1ABFDC8C99B5B                           02:23:52
       File Hash:
       F8B532C2A50F91424175E94BD17DEBCBF4490F8F4E8D40C32887E1DD4C68269C
32     Info Hash:                                                         01/02/2020   Blacked   12/31/2019   01/27/2020   PA0002223957
       6D6193F0C057B0F3C18FC0CB3B1A80853041ADED                           08:20:05
       File Hash:
       44F413BAED22D9298F3254BD630E26FC5263D42429DEB597D298E72F6438D61D
33     Info Hash:                                                         12/26/2019   Blacked   12/26/2019   01/27/2020   PA0002223955
       263D11C79580408D4B52ED5DE10FFFFD8DEFCB71                           23:01:30
       File Hash:
       79B4AAAC410E5E0EC7DC7E0A29DD342F0444CD533F82C9970302631932F19AC0
34     Info Hash:                                                         12/26/2019   Vixen     12/25/2019   01/03/2020   PA0002219640
       2DD0D464E3E26963CC9F1625A25165C5C9A47303                           06:43:54
       File Hash:
       C318E83054D6AB1751514C8753909E63ED0F2385D50CA45AC2F1F33036804C5B
35     Info Hash:                                                         12/19/2019   Tushy     12/17/2019   01/22/2020   PA0002234859
       875860643F1F06BC7FAD0E66A380D13110313538                           03:28:18
       File Hash:
       A3D96824E2BE42665C0496436E594DE0E56DF8DCF27363F7E73FC8EB90BD11C6
                                Case 1:21-cv-05690-LGS Document 1-1 Filed 06/30/21 Page 5 of 5

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         12/11/2019   Vixen     12/10/2019   01/03/2020   PA0002233429
       84E3BECE3CADAE5C5DE913EEBC5F353240357A56                           00:13:58
       File Hash:
       A27BD0DC662A8E494AD2DF17811179E86B6B9837BA8D162AEAE0C027D35B8BA2
37     Info Hash:                                                         11/26/2019   Vixen     11/25/2019   12/09/2019   PA0002216264
       7DC5428D1EBD837307A66BC522B52C7F3CEE7870                           06:52:36
       File Hash:
       C455654BF7784E8149B6E0152E69AACE89147C51F998F8EF2E9AC934570FCC34
38     Info Hash:                                                         11/22/2019   Blacked   11/21/2019   12/09/2019   PA0002216266
       A9D920AC4B609531A8B0CFD947B0922A06463888                           03:20:24
       File Hash:
       9C26A6317B6364A827E584CAAC25A9AC9A36801DC96D3C5870789E6D52380594
39     Info Hash:                                                         11/19/2019   Blacked   08/30/2019   09/17/2019   PA0002216138
       93E3EBFDCBDB9F8B24F49167AED42356CB6B5797                           10:08:21     Raw
       File Hash:
       5759CF1E96FE88B6319B0B4C5701F96F1C69FDEC2F5412AA7F336D7204658F08
40     Info Hash:                                                         11/18/2019   Blacked   11/18/2019   12/09/2019   PA0002216261
       0E88A66CCAB0C708774C78CAEFEBEC4EEDBEACCF                           22:12:55     Raw
       File Hash:
       607A12C013F9B75E0B48C01A9B1D64908F15FDDEAE6F90A85FEAC18574F98C88
41     Info Hash:                                                         11/04/2019   Blacked   10/09/2019   11/05/2019   PA0002210286
       5C0DEE0CE8B141D07B3755DB6D56508193B98245                           02:50:12     Raw
       File Hash:
       95EC2036CC70D63369DA8697C1E368B3C5FB6F4432C39E1391DA61F50036E179
42     Info Hash:                                                         11/01/2019   Vixen     10/31/2019   11/15/2019   PA0002211917
       9129C8000A972FB605AA21176EC92A7B890979AB                           02:51:47
       File Hash:
       5DF83ACD7891971173F2A56E238AE8352571D5F4AF56F7B997E09FB7011F869D
43     Info Hash:                                                         10/29/2019   Blacked   10/29/2019   11/15/2019   PA0002211918
       A84550139B96B81C79D196C610815A8E328D6E15                           23:33:45     Raw
       File Hash:
       1DE2D9E869E9BF75352E0E487F149308BF0391AB691AC7DFFA93B8257F0D37B6
44     Info Hash:                                                         10/26/2019   Vixen     10/26/2019   11/05/2019   PA0002227099
       219BC0BC67C63963FA0AA9EF310C09EC4BCE055A                           21:16:34
       File Hash:
       2E0E176FABD9043446C0F4168909C85A493935DCEB3D9CE7657651CC7664390F
